United States Court of Appeals
                       For the First Circuit


No. 19-2065

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                       ALEXANDER GREAUX-GOMEZ,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

           [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before

                 Lynch and Kayatta, Circuit Judges,
                   and Laplante,* District Judge.


     Victor A. Ramos-Rodriguez, Johnny Rivera-Gonzalez, and
Wilfredo Diaz-Narvaez, on brief, for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauza-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, on brief, for appellee.




     *   Of the District of New Hampshire, sitting by designation.
October 27, 2022




     - 2 -
           LAPLANTE, District Judge.      Following lengthy pre-trial

litigation, including motions to suppress and dismiss, a jury

convicted Alexander Greaux-Gomez of enticement of a 15-year-old

minor for unlawful sexual activity in violation of 18 U.S.C.

§ 2422(b) and transportation of a minor to engage in criminal

sexual activity in violation of 18 U.S.C. § 2423(a).            Additional

post-verdict litigation ensued, which the district court resolved

in the government's favor.        Greaux appeals, asserting numerous

challenges to the criminal judgment, mostly related to the district

court's evidentiary rulings and the sufficiency of the evidence

supporting    his   conviction.     Finding   no   merit   to    Greaux's

challenges, we affirm.    In doing so, we hold that a defendant could

be found to persuade, entice, or induce a victim in violation of

Section 2422 notwithstanding purported evidence that the victim

agreed to engage in sexual activity.

I. Background

           "We typically recite those facts relevant to sufficiency

claims and challenges to a denial of a motion to suppress in the

light most favorable to the verdict or to the district court's

ruling."     United States v. Burgos-Montes, 786 F.3d 92, 99 (1st

Cir. 2015).     "For other issues, such as claims of prejudicial

error, we offer a balanced treatment, in which we objectively view

the evidence of record."     Id. (quotations and citation omitted).

Because "we cannot simultaneously recite the facts in both manners,


                                  - 3 -
we limit our initial summary . . . to those details essential to

framing the issues on appeal," id., and "describe other facts,

where necessary, in the appropriate discussions of [Greaux's]

challenges."   United States v. Brown, 945 F.3d 597, 599 n.1 (1st

Cir. 2019).

          In 2016, Greaux was a 39-year-old teacher and athletic

coach at the Albergue Olímpico ("Albergue"), a school in Salinas,

Puerto Rico that specializes in sports education.   Greaux met the

victim, JFR,1 while she was a student at the Albergue.2   When JFR

was 15 and in tenth grade, Greaux was her track-and-field coach

and teacher.   Their relationship became more personal, and later,

sexual, and Greaux abused his position of authority to entice JFR

for unlawful sexual activity.      Greaux eventually had oral and

vaginal sex with JFR, who at 15 was too young to legally consent,

at the school, in his vehicle, and in a vacant home in Cayey,

Puerto Rico that Greaux had used as a homeschool.    To get to the

vacant homeschool in Cayey, JFR would arrange for her mother to

drop her off at a supermarket in Cayey, and then Greaux would pick

her up and take her to the home.   The victim's mother did not know




     1 Although she was 18 at the time of trial, we refer to the
victim by her initials, JFR.
     2 Students reside on the Albergue campus during the week, but
they can return home on the weekends. JFR lived in Cidra, Puerto
Rico during her sophomore year at Albergue.


                               - 4 -
Greaux was picking JFR up from the supermarket and instead believed

that she was 'going to train.'

            JFR also communicated with Greaux via cellular phone

using the messaging application WhatsApp.            Using WhatsApp, the two

exchanged sexual      messages,    and Greaux      asked JFR to send him

photographs of a sexual nature, which she did on several occasions.

Greaux also used code words in his messages to describe his sexual

desires or to arrange for a location to meet JFR to have sex.

            The victim's mother discovered that JFR was exchanging

sexual messages and images with Greaux and confiscated her phone.

The victim's mother then brought the phone to the U.S. Department

of Homeland Security Investigations office ("HSI") in December

2016.     HSI agents determined that the number JFR was messaging

with belonged to Greaux and obtained a warrant to search and seize

his phone.

            While executing the search warrant in January 2017,

agents    encountered    Greaux   outside    of    his     residence.      After

confirming    his   identity,     agents    showed       Greaux   the   warrant,

explained why they were there, and asked if he would agree to

answer some questions, to which Greaux replied "yes."               Agents then

instructed Greaux to get inside their vehicle.                Once inside the

vehicle, agents had Greaux review the warrant and explained that

he was not under arrest.        They also verbally provided Greaux his

Miranda    warnings     and   presented    him    with    a   written    Miranda


                                    - 5 -
acknowledgment and waiver form, which Greaux signed.               See Miranda

v. Arizona, 384 U.S. 436 (1966) (holding that statements made

during custodial interrogation are not admissible into evidence

unless certain warnings are given).

            Agents   then    began      questioning      Greaux.       During

questioning, Greaux made several incriminating admissions.              Agents

also seized Greaux's cell phone during the search.                    Forensic

evaluations of both JFR's and Greaux's phones revealed some of

their WhatsApp messages and various photographs of a sexual nature,

including   a   photograph   of   JFR   in   her   bra   and   underwear   and

photographs of JFR's vagina.

            A grand jury charged Greaux with production of child

pornography, 18 U.S.C. § 2251, enticement of a minor for unlawful

sexual activity, 18 U.S.C. § 2422(b), and transportation of a minor

to engage in criminal sexual activity, 18 U.S.C. § 2423(a).              After

a two-day trial, the jury acquitted Greaux on the production of

child pornography charge, but convicted him on the enticement and

transportation charges.      The district court sentenced Greaux to

240 months' imprisonment, followed by fifteen years of supervised

release.

II. Analysis

            Greaux appeals the district court's suppression ruling,

argues that there was insufficient evidence for the jury to convict

him on the enticement and transportation charges, and contends


                                   - 6 -
that   the    district   court    committed        the   following   errors,   the

cumulative effect of which entitle him to a new trial: (1) its

decision     to   exclude   evidence    of     a   prior   criminal   proceeding

involving JFR and a different adult male; (2) its decision to

exclude other allegedly exculpatory evidence; (3) its allowance of

leading      questions   during    JFR's     direct      examination;   (4)    its

acceptance of a material, prejudicial variance between the facts

alleged in the indictment and those proven at trial; and (5) its

admission of one of the prosecution's exhibits.                  We consider and

reject each challenge in turn, beginning with the suppression

issue.

1. Suppression

              Greaux moved to suppress the inculpatory statements he

made to law enforcement officers during their execution of the

warrant for his phone, arguing that they were the product of an

invalid      Miranda   waiver    and   coercive      custodial    interrogation.

After an evidentiary hearing at which two officers and Greaux

testified, the district court denied the motion.

              "When reviewing a district court's decision on a motion

to suppress, we consider its 'conclusions of law de novo and its

factual findings, including its credibility determinations, for

clear error.'"      United States v. Melo, 954 F.3d 334, 339 (1st Cir.

2020) (quoting United States v. De La Cruz, 835 F.3d 1, 5 (1st

Cir. 2016)).      "In the Miranda context especially, we are reluctant


                                       - 7 -
to disturb the district court's suppression decision," and we will

affirm that decision so long as "any reasonable view of the

evidence supports" it.      Melo, 954 F.3d at 339 (quoting United

States v. Boskic, 545 F.3d 69, 77 (1st Cir. 2008)).

          Greaux argued that he was in custody when three armed

officers questioned him for nearly 30 minutes in the back of an

unmarked government vehicle.    The evidence reasonably supports the

district court's conclusion3 that he was not "in custody" for

Miranda purposes when he was questioned.    Even if agents subjected

Greaux to a custodial interrogation, however, the district court's

factual findings, including its decision to credit most of the

agents' testimony over Greaux's, were not clearly erroneous and

plainly show that: (1) agents advised Greaux of his Fifth Amendment

rights against self-incrimination and provided him the requisite

Miranda   warnings;   (2)   Greaux   understood   and   knowingly   and

voluntarily waived those rights, both in writing and through his

conduct; and (3) the agents did not engage in coercive official

tactics, as claimed by Greaux, and thus, Greaux was not pressured

or intimidated into waiving his rights against self-incrimination

or making incriminating statements during the interview.            See



     3 The district court's suppression decision consisted of
Magistrate Judge Lopez's thorough and well-reasoned report and
recommendation, Judge Besosa's order adopting the report and
recommendation over Greaux's objections, and Judge Besosa's denial
of Greaux's motion for reconsideration.


                                - 8 -
United States v. Simpkins, 978 F.3d 1, 11 (1st Cir. 2020) ("[T]he

relevant question is not whether the defendant explicitly waived

his Miranda rights but, rather, whether the defendant's conduct,

evaluated in light of all the attendant circumstances, evinced a

knowing    and     voluntary       waiver."       (citing      United    States     v.

Carpentino, 948 F.3d 10, 26 (1st Cir. 2020))).

           We need not dwell on this issue.                 "[W]hen lower courts

have supportably found the facts, applied the appropriate legal

standards, articulated their reasoning clearly, and reached a

correct result, a reviewing court ought not to write at length

merely to hear its own words resonate."                United States v. Wetmore,

812 F.3d 245, 248 (1st Cir. 2016) (quoting DeBenedictis v. Brady-

Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014)).                       So it

is here.   We nevertheless offer two additional observations.

           First, the balance of factors used to determine whether

a person was in custody for Miranda purposes clearly favored the

prosecution here.        See United States v. Crooker, 688 F.3d 1, 11

(1st Cir. 2012) ("To determine whether a person was in custody for

Miranda purposes," the district court looks to the surrounding

circumstances      and      several       factors,      including       "where     the

questioning      occurred,    the    number       of   officers,   the   degree    of

physical   restraint,        and    the     duration     and   character    of    the

interrogation." (quoting United States v. Guerrier, 669 F.3d 1, 6

(1st   Cir.      2011))).          Agents     never     handcuffed,      physically


                                          - 9 -
restrained, or even touched Greaux, and they told him he was not

under    arrest.   Further,     Greaux    was   not   arrested    after   the

interview.     While the interview took place inside an unmarked

government vehicle, it occurred on a public street in front of

Greaux's home, lasted a relatively short amount of time (just over

30 minutes), and none of the three interviewing officers (who were

not in full police uniform) brandished their weapons or otherwise

intimidated,   badgered,   or   menaced    Greaux     in   any   way.4    See

Guerrier, 669 F.3d at 6 (finding no custody where interview

atmosphere was "relatively calm and nonthreatening" and interview

lasted approximately 20–25 minutes, "a relatively short time");

United States v. Hughes, 640 F.3d 428, 436-37 (1st Cir. 2011)

(finding no custody where four officers did not physically restrain

the defendant, there was no show of force, and the interview lasted

90 minutes (which we deemed a "relatively short duration")); United

States v. Nishnianidze, 342 F.3d 6, 12, 14 (1st Cir. 2003) (deeming

interrogation conducted by three officers non-custodial).                 The

district court correctly determined that Greaux was not in custody.




     4 One of the agents admitted that he often spoke in a loud
tone of voice and told Greaux in that tone that the agents knew he
was lying. Greaux characterized the agent's tone as "annoyed."
The district court correctly distinguished an officer's loud or
annoyed demeanor from threatening or menacing conduct, and
correctly found the former to not be coercive in light of the
surrounding circumstances, which did not amount to a custodial
setting.


                                 - 10 -
                 Second, Greaux's suppression motion turned on several

credibility determinations, and we reiterate that "we will not

second-guess           [the   district        court's]    decision      to   credit     [the

agents'] testimony as [more] credible [than Greaux's] after it

heard      all    the    testimony          and   observed   all   of    the   witnesses'

demeanors firsthand."                 United States v. Guzmán-Batista, 783 F.3d

930, 938 (1st Cir. 2015).

2. Sufficiency of the Evidence

                 "We    review        the     district    court's       denial     of    the

defendant's motion for judgment of acquittal de novo."                               United

States v. Oliver, 19 F.4th 512, 516 (1st Cir. 2021).                                In the

process, "we scrutinize the evidence in the light most hospitable

to the jury's verdict, draw all reasonable inferences to the

government's benefit, 'and ask whether a rational jury could find

that the government proved all the elements of the offense[s]

beyond a reasonable doubt.'"                       Id.   (quoting United States           v.

Fuentes-Lopez, 994 F.3d 66, 71 (1st Cir. 2021)).                         We will uphold

a conviction if the "verdict finds support in a plausible rendition

of the record."           Id.

                 There was a mountain of trial evidence to convict Greaux

on   the    enticement          and    transportation        charges.        The   victim's

testimony, the "WhatsApp" messages, and Greaux's admission that he




                                              - 11 -
knew JFR was 15 at the time he had sex with her,5 all supported

the jury's finding that Greaux used a means of interstate commerce

(WhatsApp) to knowingly persuade, induce, or entice the minor

victim to engage in criminal sexual activity.         See P.R. Laws Ann.

tit. 33, § 5191(a) (criminalizing sex with a person under the age

of 16).6

           Greaux's   arguments    as   to    the   dates   that   certain

photographs were created or JFR's alleged initiation of certain

communications fail. Even if JFR appeared to initiate some message

exchanges, Greaux initiated others.          Indeed, the trial evidence

showed that Greaux groomed JFR, his minor student and mentee,

exploiting his position of authority to gain her trust before he

sought an impermissible sexual relationship with her.              Once he

gained that trust, Greaux used WhatsApp to express his sexual

desires7 to JFR and to arrange for a meeting place for them to have


     5 Greaux admitted during his interview with agents that he
was JFR's teacher and mentor and understood he was committing a
crime by having sexual relations with a minor. He also detailed
the nature of his oral and vaginal sex with JFR, and, when
confronted with screenshots of his WhatsApp messages with JFR,
Greaux explained that he used coded words to describe sexual
content and his sexual desires toward JFR, and explained another
message as him wanting to go to JFR's hometown of Cidra to pick
her up to engage in sexual intercourse.
     6Greaux does not dispute that WhatsApp constitutes a facility
or means of interstate commerce for purposes of the enticement
statute.
     7 A rational jury could have found that Greaux both explicitly
and implicitly (by using code words for certain sex acts he wished
to engage in with JFR) enticed, induced, coerced, or persuaded JFR


                                  - 12 -
sex.   He also used WhatsApp to request and receive sexual images

from her. "[W]hen a defendant initiates conversation with a minor,

describes the sexual acts that he would like to perform on the

minor, and proposes a rendezvous to perform those acts, he has

crossed   the   line   toward   persuading,   inducing,   enticing,   or

coercing a minor to engage in unlawful sexual activity."       Montijo-

Maysonet, 974 F.3d at 41-42 (quoting United States v. Goetzke, 494

F.3d 1231, 1237 (9th Cir. 2007)).    That is precisely what the trial

evidence showed here.

           Moreover, Greaux’s contention that JFR allegedly agreed

to have sex – a finding we do not make – does not mean Greaux did

not persuade, entice, or induce her.      We now join other circuits

in holding that such evidence, if it existed, does not change the

analysis; a defendant could be found to persuade, entice, or induce

a victim in violation of Section 2422 notwithstanding purported

evidence that the victim agreed to engage in sexual activity. See,

e.g., United States v. York, 48 F.4th 494, 500 (7th Cir. 2022)

("[W]e decline to apply a rule that a defendant can possess the

intent to 'persuade, induce, entice, or coerce' only if a defendant



to have sex with him. We have found that Congress "meant to cast
a broad net . . . to catch predators who use the Internet to lure
children into sexual encounters" by using verbs that "plainly reach
implicit coaxing or encouragement designed to 'achieve . . . the
minor's assent' to unlawful sex."      United States v. Montijo-
Maysonet, 974 F.3d 34, 42 (1st Cir. 2020) (quoting United States
v. Dwinells, 508 F.3d 63, 71 (1st Cir. 2007)).


                                 - 13 -
manages to induce an unwilling minor to engage in sexual activity.

. . . The focus is therefore on the defendant, not the victim.");

United States v. Zupnik, 989 F.3d 649, 654 (8th Cir. 2021) ("Our

precedent makes clear that a defendant can be found to 'persuade'

or 'entice' even a seemingly 'willing' minor."); United States v.

Peterson, 977 F.3d 381, 389–90 (5th Cir. 2020) (rejecting argument

that the government must show that the minor was "unwilling" until

the defendant's actions persuaded the minor to engage in sexual

activity); United States v. Dhingra, 371 F.3d 557, 568 (9th Cir.

2004) ("So long as a defendant's actions constitute the act of

persuading, inducing, enticing, or coercing a minor to engage in

criminal    sexual   activity,    § 2422(b)    applies"   so    as   not   to

"mistakenly change[] the focus from the defendant to the victim").

            Additionally, because Puerto Rico's age of consent is 16

years old, JFR could not legally consent to have sex with Greaux.

See P.R. Laws Ann. tit. 33, § 5191(a).

            Ample    trial   evidence         also   supports        Greaux's

transportation conviction.       To satisfy this charge, the government

was required to show that Greaux transported a minor within Puerto

Rico with the intent to have sex.       See Montijo-Maysonet, 974 F.3d

at 44 ("Puerto Rico is a 'commonwealth' within the meaning of the

[transportation statute].").       JFR testified that Greaux drove her

in his vehicle to his vacant homeschool in Cayey, where they would

have sex.    She further testified that she had sex with Greaux at


                                  - 14 -
the Albergue school and in Greaux's vehicle.              Greaux's sufficiency

challenges    to    his   transportation        and    enticement   convictions

accordingly fail.

3. Appellant's Other Challenges

            Greaux also argues that the district court made five

additional errors, the cumulative effect of which deprived him of

a fair trial and prevented him from mounting a full defense.

Greaux failed to preserve several of these claims of error.                   We

review preserved challenges to evidentiary rulings for abuse of

discretion.       See United States v. Veloz, 948 F.3d 418, 431 (1st

Cir. 2020).        We review unpreserved challenges for "plain error

only."    United States v. Etienne, 772 F.3d 907, 913 (1st Cir.

2014).    "We reverse only sparingly in the plain error context,"

and to prove plain error, Greaux "bears the heavy burden of

demonstrating (1) that an error occurred, (2) which was plain or

obvious, (3) affected his substantial rights, and (4) 'seriously

affect[ed]    the    fairness,     integrity,     or    public   reputation   of

judicial proceedings.'"          Id. (quoting United States v. Whitney,

524 F.3d 134, 139-40 (1st Cir. 2008)).                 We address each alleged

error, in no particular order of importance.

            Exclusion of Prior Proceeding Involving JFR.                   Greaux

first    argues    that   the   trial   court    abused    its   discretion   by

excluding,    in    limine,     evidence   regarding      an   earlier   criminal

proceeding involving a different coach and JFR.                The court did not


                                     - 15 -
abuse its discretion, and properly excluded the evidence under

Rule 412 of the Federal Rules of Evidence because Greaux was

attempting to introduce it to prove JFR's sexual predisposition.

See Fed. R. Evid. 412(a)(1), (2) (prohibiting this type of evidence

for these very uses).

            Greaux nevertheless argues for the first time on appeal

that the exception to Rule 412 allowing admission where "exclusion

would violate the defendant's constitutional rights" applies here

because he needed the evidence to show the victim's motive and

attack her credibility.         Greaux fails to articulate why JFR's

status as a victim of sexual assault by a different perpetrator

has any bearing on her motives in the present case, to the extent

those motives are even a relevant consideration for the jury.           For

example, Greaux does not allege that JFR falsely accused her prior

perpetrator.      In fact, that individual was convicted.

            Nor has Greaux shown that the prior proceeding bears on

JFR's credibility.       See United States v. Roy, 781 F.3d 416, 421

(8th Cir. 2015) (noting that "our court has declared, 'unchastity

of   a   victim   has   no   relevance   whatsoever   to    [the   victim's]

credibility as a witness'" and that evidence of prior sex acts

have "little impeachment value because it does not contradict [the

victim's] testimony about [the defendant]" (quoting United States

v. Elbert, 561 F.3d 771, 777 (8th Cir. 2009))).            His newly raised

theories as to the alleged admissibility of this evidence are


                                   - 16 -
therefore speculative and legally unsupportable.8

          Assuming this evidence held some impeachment relevance,

any probative value of the evidence was substantially outweighed

by the danger of unfair prejudice and inadmissible for that

additional reason.   See United States v. Gemma, 818 F.3d 23, 34

(1st Cir. 2016) ("[E]ven if we were to accept [the defendant's]

contention that the evidence had some probative value with respect

to his relationship with [the victim], the balance of probative

and prejudicial effect is such that the court's decision [to

exclude the Rule 412 evidence] could hardly be said to have

violated his constitutional rights."); Elbert, 561 F.3d at 777

(affirming trial court decision that defendant in sex trafficking

case could not impeach victims with prior instances of prostitution

because "[a]ssuming any impeachment relevance . . . in other acts

of prostitution, any probative value the evidence may have 'is

substantially   outweighed   by   the   danger   of   unfair   prejudice'"

(quoting Fed. R. Evid.       403)).     Indeed, such evidence      "falls

squarely within a class deemed so extremely prejudicial as to

warrant special treatment under the Federal Rules of Evidence."

Gemma, 818 F.3d at 35.


     8 As the government correctly points out, Greaux also failed
to follow the required procedure under Rule 412(c) for determining
the admissibility of such evidence.       This failure alone is
"sufficient grounds to uphold the district court's decision" to
exclude the evidence. Roy, 781 F.3d at 421 (quoting United States
v. Eagle, 137 F.3d 1011, 1015 (8th Cir. 1998)).


                                  - 17 -
           Finally, Greaux's complaints that the district court

improperly limited his ability to confront JFR ring especially

hollow considering that he chose not to cross-examine her during

trial.   See Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per

curiam) (The Confrontation Clause guarantees only "an opportunity

for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense

might wish." (emphasis in original)). We therefore reject Greaux's

first claim of error.

           Victim's Video Interview and Call Logs.        Next, Greaux

contends that the trial court violated his Confrontation Clause

rights by denying his request to show a portion of a video-taped

interview of the victim as part of his defense case.         Greaux is

incorrect. The trial court did not abuse its discretion in denying

the request for the following reasons.

           The interview was conducted in Spanish.       The Jones Act

therefore required Greaux to provide an accurate English-language

transcript of the interview to the jury.     See 48 U.S.C. § 864 ("All

pleadings and proceedings in the United States District Court for

the District of Puerto Rico shall be conducted in the English

language."); United States v. Morales-Madera, 352 F.3d 1, 7 (1st

Cir.   2003)   ("Providing   an   English-language   transcript   [of   a

recording] is more than merely useful when the recorded language

is not English; for Jones Act purposes, it is necessary."). Greaux


                                  - 18 -
failed to follow this procedure and did not have an English-

language transcript of the interview ready for presentation during

the trial.9    See Morales-Madera, 352 F.3d at 8 ("Sound trial

management and considerations of fairness caution that" a party

provide English translations of recorded evidence to his opponent

"adequately in advance" of trial.).

           Notwithstanding    the     lack     of   an   English-language

translation, the trial court listened to the portions of the video

(outside the presence of the jury) that Greaux sought to introduce

and deemed them inadmissible.    This too was a sustainable exercise

of   discretion.   Greaux    sought   to     introduce   portions   of   the

interview where JFR allegedly stated "that she was the one who

sent the pictures to Alex, that it was her idea to send the

photographs to Alexander Greaux," as this allegedly refuted "the

charge that [Greaux] persuaded her to send him the photographs."

As detailed above, however, the enticement charge turned on whether

Greaux persuaded JFR to have sex with him, not whether he persuaded

her to send sexually explicit photographs or whether she was an

allegedly "willing" participant. See York, 48 F.4th at 500 (noting


      9Greaux did not request a delay in the trial. Instead, after
the jury rendered its verdict, Greaux moved to submit a certified
English-language translation of the video interview.      Greaux's
counsel, however, represented to the district court that he first
received a copy of the original Spanish-language recording of the
interview the Thursday before trial began. Greaux therefore had
ample time prior to the start of trial to obtain a certified
English translation of the video interview.


                                - 19 -
that the "focus [of an enticement charge] is therefore on the

defendant, not the victim"); see also Supra, § II, 2.10

             Allegedly Prejudicial Leading of JFR.                Third, Greaux

contends     that       the    trial    court     impermissibly    allowed   the

prosecutors to lead the victim through her key testimony.11                   We

acknowledge that the prosecutors at times used leading questions

with JFR and that such questions normally "should not be used on

direct examination except as necessary to develop the witness's

testimony."       Fed. R. Evid. 611(c).          We nevertheless find that the

trial     court   did    not    abuse   its     discretion   in   allowing   such

questioning under these circumstances.

             "We afford the district court 'extensive discretion over

the phrasing of questions,' because 'the trial judge is best

situated to strike a practical and fair balance.'"                United States

v. Vázquez-Larrauri, 778 F.3d 276, 289 (1st Cir. 2015) (quoting


     10 Greaux also contends that the district court erred in
refusing to admit logs of telephone calls between Greaux and JFR.
For similar reasons, the district court correctly excluded the
"call log" evidence.    Greaux argues on appeal that these logs
"would have established that [JFR] was the one who initiated the
phone calls," but again, as discussed above, that fact, if true,
has no probative value to the enticement or transportation charges.
Greaux was also not prepared to authenticate the call logs, through
either a representative of the cellular phone companies or a
certified business record. See Fed. R. Evid. 902 (11), (13), (14).
     11 Greaux raises a blanket challenge to the use of leading
questions, rather than attacking the allegedly improper questions
on a question-by-question basis.       That makes our task of
determining whether the district court erred in allowing the
questions especially challenging.


                                        - 20 -
United States v. Hansen, 434 F.3d 92, 105 (1st Cir. 2006)).             "[T]he

use of leading questions . . . must be left to the sound discretion

of the trial judge who sees the witness and can, therefore,

determine    in   the   interest     of   truth    and   justice   whether   the

circumstances justify leading questions to be propounded to a

witness by the party producing him."              United States v. Brown, 603

F.2d 1022, 1025-26 (1st Cir. 1979) (cleaned up).

            It is readily apparent from the record that JFR became

uncomfortable      answering   the    prosecutor's       questions   when    the

questioning turned to the subject of her relationship with Greaux.

At that point, she struggled even further to answer or respond to

the questions.       The court and prosecutor observed that she was

shaking uncontrollably and extremely nervous.               At one point, she

asked for a break and had to consult with the victim witness

coordinator.      The prosecutor also asked for the court's permission

to have the coordinator sit near, but not next to, JFR while she

testified.     The trial court appeared to grant that request and

allowed some leading questions interposed with other non-leading

questions.12



     12It was in fact JFR, not the prosecutor, who introduced the
notion that her relationship with Greaux became "sexual."     JFR
also answered "no" to some of the prosecutor's questions, forcing
the prosecutor to clarify or re-word her questions. This suggests
that the questioning did not "cross the fine line between
stimulating an accurate memory and implanting a false one."
Hansen, 434 F.3d at 105 (quotation marks omitted).


                                     - 21 -
          The trial judge, who is in the best position to assess

JFR's capacity to testify, determined that some degree of leading

questioning was appropriate.    We see no abuse of discretion in

that decision. See United States v. Cotto-Flores, 970 F.3d 17, 40

(1st Cir. 2020) ("[W]e weren't there to see the testimony unfold

live; unlike the trial judge, we didn't see [the] witnesses face-

to-face or appraise in person their demeanor and inflection.      We

can't see the distress on someone's face, or hear the stress in

their voice, by reading their words in 12-point Courier New."

(citation and quotation marks omitted) (quoting United States v.

Pérez-Díaz, 848 F.3d 33, 38 (1st Cir. 2017))), cert. denied, 141

S. Ct. 1121 (2021).

          While JFR was not an adverse party witness, she was a

"hostile" witness in the sense that she was averse to answering

certain questions due to her nervousness and discomfort testifying

in Greaux's presence.   See Rodriguez v. Banco Cent. Corp., 990

F.2d 7, 12-13 (1st Cir. 1993) ("A 'hostile' witness, in the jargon

of evidence law, is not an adverse party but a witness who shows

himself or herself so adverse to answering questions whatever the

source of the antagonism, that leading questions may be used to

press the questions home."); see also Fed. R. Evid. 611(c)(2)

("Ordinarily, the court should allow leading questions . . . when

a party calls a hostile witness").      We do not suggest that JFR’s

nervousness and discomfort was antagonism, however, it was an


                               - 22 -
impediment to her direct examination.                The district court was well

within its discretion to allow the prosecutors to use leading

questions to "develop coherent testimony from [JFR]."                  Hansen, 434

F.3d at 105.

             The fact that JFR was 18 at the time of trial, as Greaux

repeatedly points out, does not change our conclusion.                               The

government    has    a   "compelling"         interest    in   protecting      "minor

victims of sex crimes from further trauma and embarrassment."

Cotto-Flores, 970 F.3d at 38 (quoting Maryland v. Craig, 497 U.S.

836, 852 (1990)).        Such protection may include using some leading

questions to help victims (including those who recently turned 18)

maintain     their     composure      and     elicit     information      about      the

underlying events while confronting their perpetrators.                      See Fed.

R. Evid. 611(a)(3) ("The court should exercise reasonable control

over the mode and order of examining witnesses and presenting

evidence so as to . . . protect witnesses from harassment or undue

embarrassment."); cf. United States v. Grassrope, 342 F.3d 866,

869   (8th   Cir.    2003)    ("It    is    not   uncommon     that    the    precise

physiological details of sexual assault must be elicited by focused

questioning.").

             Lastly,     to   the    extent    the     district   court      erred    in

allowing leading questions (again, a finding we do not make), any

error was harmless because Greaux does not claim that the questions

"prompted inaccurate testimony" from JFR, nor does the record


                                       - 23 -
support such a claim.     United States v. Rivera-Rodríguez, 617 F.3d

581, 594 (1st Cir. 2010).

           Allegedly Prejudicial Variance.          Next, Greaux argues

that there was a prejudicial variance between the indictment and

the evidence presented at trial on the transportation charge.

Because he did not properly raise this argument below, plain error

review applies.    There was no error, let alone plain error.            The

indictment referenced travel from Salinas to "a residence located

in Cidra" to engage in criminal sexual activity, while the trial

evidence showed travel within Cayey.           The indictment, however,

also referenced offense conduct "in the District of Puerto Rico,

and elsewhere within the jurisdiction" of that district and was

thus broad enough to encompass the travel proven at trial.               See

United States v. Escobar-de Jesus, 187 F.3d 148, 172 (1st Cir.

1999)   (noting   "our   reluctance    to   characterize     what   happened

[there] as a variance at all, given the breadth of the indictment's

description of the physical location of the attempted importation"

as including, as here, "elsewhere and within the jurisdiction of

[the District of Puerto Rico]").

           Moreover,     to   prove   the   transportation    charge,    the

prosecution only had to show travel within the Commonwealth of

Puerto Rico with the intent to engage in criminal sexual activity.

See Supra, § II, 2.      Proving that Greaux traveled from Salinas to

Cidra, versus within Cayey, was thus not an essential element of


                                  - 24 -
the crime.   See United States v. Ayala, 289 F.3d 16, 22 (1st Cir.

2002) ("A part of the indictment unnecessary to and independent of

the allegations of the offense proved may normally be treated as

a useless averment that may be ignored." (quoting United States v.

Miller, 471 U.S. 130, 136 (1985))).    Similarly, Greaux's defense

was not where he traveled within Puerto Rico, but whether he

traveled with JFR at all and for what purpose, and was thus not

impeded by the alleged variance.13   See United States v. Seng Tan,

674 F.3d 103, 110 (1st Cir. 2012) (noting that a prejudicial

variance leaves the defendant "so in the dark about the charge

against h[im] that []he could not prepare a defense or plead double

jeopardy to stop a second prosecution for the same crime").

          To the extent this could be considered a variance, it

was neither material nor prejudicial.       See United States   v.

Arcadipane, 41 F.3d 1, 6 (1st Cir. 1994) (noting that where an

indictment gives a defendant "particular notice of the events

charged, and the proof at trial centers on those events, minor

differences in the details of the facts charged, as contrasted to

those proved, are unlikely to be either material or prejudicial.");


     13The district court did not include the specific towns or
regions within Puerto Rico in its final instructions to the jury,
noting only that "travel wholly within the Commonwealth of Puerto
Rico constitutes transportation within a commonwealth, territory,
or possession of the United States" for purposes of § 2423(a).
Greaux's counsel did not object to this instruction.      Nor did
defense counsel raise the alleged variance in travel locations in
his closing argument.


                              - 25 -
Escobar-de    Jesus,   187   F.3d    at   172   (finding   no   material   or

prejudicial variance where, as here, the precise "location of the

attempted importation was not an element of the crime," both of

the towns were within the court's jurisdiction, and the defendant

could not show that the "indictment's allegations caused him to be

misinformed of the charges against him").           We accordingly reject

Greaux's fourth claim of error.

             Admission of Trial Exhibit 5.      Fifth and finally, Greaux

argues that the trial court erred by admitting the prosecution's

trial Exhibit 5.       Exhibit 5 contained screen shots from JFR's

iPhone of WhatsApp messages between Greaux and JFR.14                Greaux

challenges the messages' authenticity for the first time on appeal,

contending that the messages show the cell phone provider as

"CLARO" and neither he nor the victim used that provider.15

             Greaux agreed to Exhibit 5's admission at trial, so plain

error review applies (if waiver does not), and we find no error.

The government introduced the exhibit through the victim's mother,

who had discovered the messages on her daughter's phone.            Defense

counsel did not cross-examine the mother about the exhibit or


     14 Greaux's briefs also reference trial Exhibit 6 as
containing screenshots from his cell phone. Exhibit 6, however,
was an extraction report from Greaux's phone that did not contain
any screenshots.     Greaux's challenge to the admission of
screenshots thus appears to be directed at Exhibit 5 only.
     15 Because the screenshots were taken from JFR's phone, the
identity of Greaux's cell phone provider is irrelevant.


                                    - 26 -
messages.     Importantly, Greaux did not introduce evidence to the

jury that showed JFR used a cell phone provider other than Claro.

            The   government   also    had    two   law   enforcement    agents

testify about Exhibit 5 and further authenticate its contents.

The agents – one of whom had performed an extraction of the

victim's phone to obtain the text messages – confirmed that Exhibit

5 contained messages they had extracted from the victim's phone.

See Fed. R. Evid. 901(b)(1). Defense counsel did not cross examine

the agents about Exhibit 5 or otherwise challenge the authenticity

or veracity of the messages themselves or the extraction reports.

Greaux's admissions and the victim's testimony also corroborated

the contents of the messages.          The trial court therefore did not

err in admitting this evidence.

            Because we find that the district court did not commit

any   individual    errors,    we    likewise    find     that   there   was   no

cumulative error warranting a new trial or vacatur of Greaux's

conviction.

III. Conclusion

            For   the   reasons     stated    above,    the   judgment   of    the

district court is affirmed.




                                     - 27 -